Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it is not clear how the resonator is integral with the stopper yet the stopper limits displacement of the resonator toward an outside. The support for such is shown in Fig. 10, but the stopper defines the resonator, as it is integral with such, so it is not clear how the stopper limits displacement of itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110057505 to Nagata et al. (“Nagata”). 
Regarding claim 1, Nagata discloses a vehicle wheel comprising: a Helmholtz resonator (13, 16) adhered on a wheel ([0103] setting forth an adhesive to fix 16 to the rim); and a stopper 14 supported on the wheel and configured to limit displacement of the Helmholtz resonator toward outside in a wheel radial direction (as evident from Fig. 7A).

Regarding claim 2, Nagata discloses the vehicle wheel according to claim 1, wherein the stopper is disposed on the outside of the Helmholtz resonator in the wheel radial direction to be adhered on the wheel (as evident from Fig. 7A).

Regarding claim 3, Nagata discloses the vehicle wheel according to claim 2, wherein a gap is formed between the Helmholtz resonator and the stopper (see below enlarged view of Fig. 7A).

    PNG
    media_image1.png
    373
    600
    media_image1.png
    Greyscale

Regarding claim 4, as best understood, Nagata discloses the vehicle wheel according to claim 1, wherein the stopper integral with the Helmholtz resonator forms an annular body that extends in a wheel circumferential direction on an outer circumferential surface of a well part (e.g. see Fig. 7A, 9).
Related Prior Art
US 20190210405 with an effective filing date of 1/10/18 sets forth a resonator secured to the wheel by a stopper in the form of a strap 30. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617